Citation Nr: 0310532	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether the rating decision of December 1973, was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death. 

2. Entitlement to an earlier effective date than March 29, 
2000, for dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  The veteran died in August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
cause of the veteran's death effective March 29, 2000.

In November 2001, the Board remanded the appellant's claim 
for further adjudication. 

In August 2001, the appellant testified before a member of 
the Board that is no longer employed by the Board.  
Thereafter, the Board issued a decision on the appellant's 
claim on July 16, 2002.  However, the Board received the 
appellant's request for another hearing on July 15, 2002, in 
which she clarified that she wished to have a hearing before 
another member of the Board, which was eventually held on 
January 2003.  

In a decision issued simultaneously to this one, the Board is 
vacating its July 16, 2002, decision.  

As noted in the July 2002 vacated decision, the issue of 
waiver of overpayment (raised by the appellant in a November 
2000 statement) is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in August 1973, of idiopathic 
cardiomyopathy. 

2.  In a December 1973 rating decision, the RO denied service 
connection for the cause of the veteran's death. 

3. The December 1973 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.

4. Through her representative, the appellant filed an 
informal claim to reopen a claim of entitlement to DIC 
benefits on March 29, 2000.

5. DIC benefits were granted by a June 2000 rating decision, 
effective March 29, 2000.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakably erroneous. 38 U.S.C.A. §  7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2002).



2.  The requirements for an earlier effective date for a 
grant of service connection for DIC benefits, have not been 
met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.400, 20.302, 20.1103 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the rating decision of December 1973, was clearly and 
unmistakably erroneous in not granting service connection for 
the cause of the veteran's death.

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

In February 1969, the veteran was granted service connection 
with a 100 percent disability rating from January 1969 for: 
brain disease due to trauma with incomplete paralysis all 
radicular groups, right; incomplete paralysis sciatic and 
femoral nerves, right bilateral; and loss of skull.  In 
August 1969, he was granted the following service-connected 
disabilities effective January 1969: 100 percent for loss of 
use of both feet, secondary to brain trauma; 50 percent for 
loss of skull, traumatic; 30 percent for chronic brain 
syndrome, due to trauma; and 20 percent for paralysis, right 
upper extremity, incomplete, mild.  The ratings were in 
effect at the time of the veteran's death in August 1973.

In the appellant's August 1973 Application for DIC, she 
claimed that the veteran's cause of death, idiopathic 
cardiomyopathy, was due to service.  In a December 1973 
rating decision, service connection for the cause of the 
veteran's death was denied because the service-connected 
disabilities were not shown to have been the cause of death 
nor to have materially contributed to or hastened the 
veteran's death.  The rating decision was based in part on 
the ratings then in effect, the veteran's death certificate, 
and a Report of Investigation by the Medical Examiner.  The 
appellant did not appeal the determination and it became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Thereafter, the appellant submitted a May 2000 statement from 
Dr. M.C. which was not previously of record.  The physician 
stated that she had reviewed the veteran's medical records 
and concluded, "it was more likely than not that [the 
veteran's] death of a cardio-respiratory arrest was probably 
attributed to his clinical condition."  Service connection 
for the cause of the veteran's death was granted in a June 
2000 rating decision based on the aforementioned medical 
opinion. 

The appellant argues that in December 1973, the RO had the 
same opportunity to grant service connection for the cause of 
the veteran's death, as it did in June 2000.  However, after 
carefully considering the applicable law and the evidence of 
record at the time of the December 1973 rating decision, it 
is determined that the appellant's contention regarding the 
assignment of CUE is without merit.  This is because 
entitlement to DIC benefits did not arise until a medical 
nexus opinion was obtained relating the cause of the 
veteran's death to his service-connected disabilities.  This 
evidence was not of record at the time of the December 1973 
rating decision.  

The appellant and her cousin advanced several other arguments 
at the appellant's January 2003 Board hearing.  She alleged 
that the RO should have assigned the date of the veteran's 
injury in service rather than the date he got out of service 
as the date of his 100 percent rating. (Page 6).  It is 
pointed out that pursuant to the effective date provisions of 
38 C.F.R. § 3.400, the veteran's 100 percent rating was 
assigned effective the day that he left service, January 3, 
1969.  It is also pointed out that even if the veteran had 
been rated as 100 percent disabling for a longer period of 
time (either 5 or 10 years as suggested by the veteran), 
there is no regulation that allows for the grant of service 
connection for the cause of the veteran's death based on such 
consideration.  

She also alleged that the VA failed to assist the veteran 
(page 7).  However, it is pointed out that the failure to 
fulfill the duty to assist does not constitute clear and 
unmistakable error.  See Cook v. Principi, 318 F. 3d 1334 
(2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  She and 
her cousin discussed the physical condition of the veteran 
before he died (page 13).  However, the physical condition of 
the veteran is not relevant to answer the question of whether 
his service-connected disabilities caused his death.  It was 
clear at the time of the veteran's death that he had severe 
physical problems as he was rated totally disabled due to his 
service-connected disabilities.  However, entitlement to DIC 
benefits did not arise until a medical nexus opinion was 
obtained relating the cause of the veteran's death to his 
service-connected disabilities, and this evidence was not of 
record at the time of the December 1973 rating decision.  

Thus, in conclusion, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions.  The appellant has not met the relevant burden, 
and, therefore, the December 1973 rating decision did not 
involve CUE and is final.


 Entitlement to an earlier effective date for DIC benefits.

Regarding the VCAA, VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved, i.e., an earlier effective date for the award of 
DIC benefits.  There is no evidence that could be obtained 
that would have any effect on the outcome of the claim.

As will be explained below, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the reopened claim 
was received.  38 C.F.R. § 3.400 (2002).

The veteran is not prejudiced by the Board's consideration of 
this claim as VA has already met all notice and duty to 
assist obligations to the claimant under the VCAA.  The 
appellant in this case has been notified as to the laws and 
regulations governing effective dates.  The appellant has, by 
information letters, rating actions, the September 2000 
statement of the case and the February 2001 supplemental 
statement of the case, been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  38 C.F.R. § 3.159(b)(1), (e)).  

In a December 1973 rating decision, the RO denied the 
appellant's claim for DIC benefits on the basis that the 
veteran's service-connected disabilities did not cause the 
veteran's cause of death, or materially contribute to or 
hasten the veteran's cause of death.  The appellant did not 
appeal the December 1973 RO decision, and it became final. 38 
U.S.C. § 7105.

The appellant attempted to reopen her claim for DIC benefits 
in September 1998.  In October 1998, the RO found that the 
appellant's claim remained denied.  The appellant did not 
appeal, and the decision became final. Id.

On March 29, 2000, the appellant's representative filed an 
informal claim to reopen her claim for DIC benefits, and in 
April 2000, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim.  Service connection for the 
cause of the veteran's death was granted in a June 2000 
rating decision, effective March 29, 2000, the date of the 
appellant's informal claim.  Entitlement to the benefit was 
based on a May 2000 statement of Dr. M.C., which showed that 
the contributory cause of death, idiopathic cardiomyopathy, 
was related to the veteran's service connected conditions.

The appellant argues that the effective date of service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, August 1973. See 38 U.S.C. § 
5101(b)(1) (claim for death pension shall be considered claim 
for DIC).  However, except as provided otherwise, the 
effective date of an award of DIC based on a claim reopened 
after a final disallowance "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C. § 5110(a); see 
also 38 C.F.R. § 3.400. The implementing regulation provides 
that, for a reopened claim after final adjudication, the 
effective date is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(r).  Under this provision, the effective date 
assigned for the award of DIC in this case could be no 
earlier than March 29, 2000, because that was the date of the 
appellant's informal claim to reopen her claim for DIC.  
Therefore, the Board concludes that the RO assigned the 
correct effective date for payment of DIC in this case. 


ORDER

As a matter of law, there was no CUE in the December 1973 
rating decision, and the claim is denied.

Payment of DIC from an effective date earlier than March 29, 
2000, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

